Citation Nr: 1339184	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus, type II.

4  Entitlement to service connection for a skin condition, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for an eye condition, to include retinopathy, claimed as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 and from April 1977 to May 1979. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a June 2007 rating decision, the Veteran was assigned a 20 percent disability rating for service-connected diabetes mellitus effective March 6, 2007.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

This case was previously before the Board in January 2012 when it was remanded for additional development.  The case has since been returned to the Board for further appellate consideration.  

In an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the upper and lower extremities and assigned evaluations of 30 percent for the dominant right upper extremity and 20 percent for the left upper and bilateral lower extremities, effective April 24, 2006.  As of the date of this decision, there is no indication that the Veteran is in disagreement with either the disability ratings or effective dates assigned for peripheral neuropathy.  As the October 2012 decision represents a full grant of the benefits sought on appeal with respect to the claim for service connection for peripheral neuropathy, issues pertaining to peripheral neuropathy of the upper and lower extremities are no longer before the Board for appellate consideration.  

In the Veteran's April 2006 claim for service connection, he alleged that he has "vision problems" that are caused or aggravated by his service-connected type II diabetes mellitus.  Although the claim was originally characterized as entitlement to service connection for retinopathy, the Veteran has also been diagnosed with multiple other ocular conditions.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For reasons explained in greater detail below, the Board finds that the October 2013 appellate brief reasonably raises a claim for a total disability rating based on individual unemployability.  The Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has a pending appeal for a higher rating for his diabetes mellitus and he contends that he is unable to work due to this disability, the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.

A review of the Veteran's electronic claims files in Virtual VA and VBMS is significant for additional VA treatment records received since the issues on appeal were most recently adjudicated in the October 2012 supplemental statement of the case (SSOC).  Also, a July 2013 rating decision denied the Veteran's October 2011 claim for service connection for acne secondary to service-connected diabetes mellitus, type II.  As the Veteran did not respond to the RO's inquiry as to whether the October 011 claim for service connection for acne was the same claim currently on appeal for a skin condition, the RO construed it as a separate claim.  In a December 2012 SSOC response, the Veteran waived initial consideration by the Agency of Original Jurisdiction (AOJ) as to any evidence submitted thereafter.  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for widespread osteoarthritis, a kidney condition, gastroesphageal reflux disease (GERD); and whether new and material evidence has been received to reopen a previously denied claim for service connection for Barrett's Syndrome have been raised by the representative in the October 2013 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, an eye condition to include retinopathy, sleep apnea, and a skin condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's type II diabetes mellitus does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded the Veteran's claim for a rating in excess of 20 percent for service-connected type II diabetes mellitus in January 2012.  In accordance with that remand, ongoing VA treatment records were obtained and associated with the electronic claims file; the Veteran was afforded a VA examination to determine the current severity of his service-connected type II diabetes mellitus; and the case was readjudicated in the October 2012 SSOC.  With respect to the Veteran's claim for increase, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim for increase, a letter dated June 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the June 2006 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claim for increase, information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Also, the letter provided information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The Veteran has not informed the VA of any outstanding non-VA treatment records.

The Veteran was afforded VA examinations in November 2006 and February 2012.  The examiners reviewed the Veteran's claim files, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal with respect to the Veteran's claim for increase for type II diabetes mellitus.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended that the examinations are inadequate with respect to evaluation of the Veteran's diabetes mellitus. 

The Board acknowledges that a September 2009 electronic VA rheumatology outpatient note shows that the Veteran presented with complaints of back and shoulder pain and to have forms filled out, to include for social security.  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Here, however, the Veteran has consistently indicated that he has received only VA treatment for his type II diabetes mellitus dating since 1995.  As noted above, all identified VA treatment records have been obtained and associated with the claims file.  Thus, the Board declines to remand the claim for increase to type II diabetes mellitus to attempt to obtain records from the SSA as it appears that any records pertaining to the Veteran's type II diabetes mellitus would be duplicative of the evidence already associated with the claims files for review.

The Veteran was provided with the opportunity to request a personal hearing before a Board member on his substantive appeal VA Form 9, but he declined a hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision with respect to the Veteran's claim for increase.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2012).  To evaluate the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent).  38 C.F.R. § 4.119, Diagnostic Code 7913.

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Note (1) of Diagnostic Code 7913 directs VA to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Here, in a January 2007 rating decision, the RO granted service connection for erectile dysfunction, evaluated as noncompensable (with special monthly compensation).  In October 2012, the AMC granted separate ratings for peripheral neuropathy of the upper and lower extremities.  The issues of entitlement to service connection for hypertension, an eye condition to include retinopathy, and sleep apnea, each claimed as due to or aggravated by diabetes mellitus, are being remanded herein for additional development.  Also, the issues of service connection for osteoarthritis, a kidney condition, and a digestive condition, each claimed as due to or aggravated by diabetes mellitus have been referred to the AOJ as such claims were raised in the October 2013 appellate brief.

Factual Background and Analysis

VA treatment records show that the Veteran was diagnosed with type II diabetes mellitus in September 2004.  In a January 2006 statement, a VA nurse practitioner stated that the Veteran's diabetes was managed by restricted diet only and he had no complications associated with his diabetes at that time.  

In November 2006, the Veteran was afforded a VA diabetes examination.  Treatment of his diabetes at that time included restricted diet and oral medication.  The Veteran indicated that he used to experience hypoglycemic episodes once a day which had since improved with learning how to manage his diabetes.  There was no history of diabetic coma, ketoacidosis, or frequent hospitalization for management of diabetes mellitus.  On average, he saw a physician for diabetic care once every six months.  There was no history of diabetic-related kidney problems such renal failure, dialysis, frequent urinary tract infections, or hematuria.  There was no restriction of routine daily activities due to diabetes and the Veteran reportedly did some exercise and weight lifting at home.  There was no history of diabetic-related stomach or bowel problems, history of hypertension, or chronic itching.  The Veteran was diagnosed with sleep apnea in mid 2005 and no longer experienced snoring and apneic breathing with use of a CPAP machine.  He still napped during the day; however, he did not experience extreme chronic fatigue.  The examiner diagnosed diabetes mellitus with good glycemic control.  The examiner stated that such diagnoses resulted in no functional impairment with the Veteran's daily and occupational activities.  

A June 2007 VA treatment note indicated that the Veteran was unable to exercise due to neuropathy of his lower extremities.  To the contrary, an April 2008 prosthetics request showed that it was requested that the Veteran be provided with a motorized scooter due to osteoarthritis.  In August 2008, the Veteran indicated that he became light headed after leaning backwards or doing an arm workout.  A December 2009 dietics consult shows that the Veteran desired to lose weight, however, he had limited mobility so he planned to begin swimming for regular physical activity.  On diabetic consultation in May 2010, Veteran reported that his activity was limited to water exercises.  Nevertheless, from at least October 2006 through 2013, VA treatment records frequently document care provider's instructions to the Veteran to increase his physical activity to improve his health, including his diabetes mellitus.  An August 2011 social work triage note shows that the Veteran reported that he was retired and independent with his activities of daily living.  

On VA examination in February 2012, the Veteran's type II diabetes mellitus was managed by restricted diet and prescribed oral hypoglycemic agent(s).  He did not require regulation of activities as part of medical management of his diabetes.  More specifically stated, he did not require avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization during the past 12 months.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes.  Recognized complications of the Veteran's type II diabetes mellitus included peripheral neuropathy.  There was no indication that he had diabetic nephropathy, renal dysfunction, or diabetic retinopathy caused by diabetes.  The examiner opined that the Veteran's service-connected diabetes mellitus had not at least as likely as not permanently aggravated any cardiac condition, hypertension, renal disease, or peripheral vascular disease.  The examiner stated that the Veteran's type II diabetes mellitus (and present complications) did not present any occupational impairment with physical or sedentary work.

On review, the criteria for a 40 percent evaluation for diabetes mellitus have not been met, as the record does not show that the Veteran's diabetes mellitus required regulation of activities at any time during the period on appeal.  Indeed, his VA treatment care providers have continuously encouraged the Veteran to improve his health and diabetes by exercising.  

As noted above, Diagnostic Code 7913 contains successive rating criteria, and as the Veteran does not meet the criteria for a 40 percent rating, he will not meet the criteria for the ratings in excess of 40 percent, and can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  In this case, a 20 percent rating is assigned for diabetes mellitus which requires oral medication and a restricted diet.  The Veteran's symptoms of erectile dysfunction are noted to be noncompensable, and his neuropathy of the upper and lower extremities is separately compensated.  The Veteran has not appealed these initial ratings.

Notably, in addition to his diabetes mellitus not requiring regulation of activities, the Veteran has also never suffered from a hypoglycemic or ketoacidosis reaction which required hospitalization.  The record does not reflect that he requires twice monthly visits to a diabetic care provider.

With evidence that medical care providers are encouraging activity, the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus is not warranted.  All conditions secondary to diabetes mellitus with sufficient evidence of cause and level of disability (all complications separately compensable) have already been addressed by the RO or have been remanded or referred to the AOJ for initial consideration and/or additional development as the evidence of record is contradictory or incomplete.

The Board has considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the Veteran's symptoms of diabetes mellitus are specifically addressed by his 20 percent rating under Diagnostic Code 7913.  Additional complications of his diabetes mellitus are also addressed by Note (1), and have already been or will be separately addressed by the RO.  The Veteran has not contended, nor does the evidence show, that his unemployment since 2006 is related to manifestations of his service-connected diabetes mellitus.  Indeed, the VA treatment records suggest that his unemployment since 2006 may be due to his retirement, his service-connected left index finger disability, or non service-connected disabilities.  Additionally, the record reflects that the Veteran has not been hospitalized due to his diabetes mellitus during the period on appeal.  As the rating criteria specifically address the Veteran's disability level and symptomatology, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Therefore, referral for extraschedular evaluation is not required.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, the Veteran has requested an increased rating for diabetes mellitus and indicated that he is unemployed due to his diabetes mellitus and its complications.  A claim of TDIU is addressed in the REMAND section of this decision. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied. 


REMAND

The Veteran claims service connection for hypertension, sleep apnea, an eye condition to include retinopathy, and a skin condition as due to service-connected type II diabetes mellitus.  The Veteran also relates his claimed skin condition to herbicide exposure during service, which has been conceded by VA.  Finally, in the October 2013 appellate brief, the Veteran's representative has also related the Veteran's claimed skin condition to his service-connected diabetes and his claimed sleep apnea to his service-connected peripheral neuropathy.   

The Veteran underwent a series of VA examinations in February 2012 to determine the nature and etiology of the claimed disabilities.  For the reasons explained below, the Board finds that the opinions pertaining to the aforementioned claimed disabilities are inadequate for the purpose of adjudication of the Veteran's claims for service connection.  To ensure that the Veteran's contentions and theories of causation of the claimed disabilities have been fully addressed, it is necessary to obtain addendum opinions from the February 2012 VA examiner as to the nature and etiology of the Veteran's claimed hypertension, sleep apnea, and skin disabilities and to afforded him a new VA eye examination.   

Hypertension

As to the Veteran's hypertension, the February 2012 examiner opined that it is less likely than not caused or aggravated by his service-connected diabetes mellitus.  He reasoned that the Veteran's renal functions were normal and there was no microalbumin in his urine, however, he did not provide any explanation as to why these facts support such a conclusion.  Also, in the 40 page October 2013 appellate brief, the Veteran's representative asserted that the February 2012 examiner's opinion is "simply not based on medicine."  He stated that "it is old news and good science that type II diabetes mellitus affects blood vessels and platelets directly to cause hypertension."  In support of this contention, multiple pieces of electronic medical literature were cited, including VA Medical EPSS as to vascular complications of diabetes mellitus.  This additional evidence must be addressed in connection with an etiological opinion as to the Veteran's currently diagnosed hypertension.


Sleep Apnea

As to the Veteran's sleep apnea, the examiner opined that it is less likely than not caused or aggravated by service-connected diabetes mellitus.  He reasoned that there is not a direct cause and effect relationship that diabetes causes sleep apnea and he stated that the Veteran's sleep apnea is more likely than not related to his obesity, large neck, hypertension, narrowed airways, and chronic nasal congestion.  The examiner did not cite any medical literature or otherwise provide any support for his conclusion that there is not a cause and effect relationship between diabetes and sleep apnea.  Also, given that the examiner related the Veteran's sleep apnea in part to his hypertension, the claim for service connection for sleep apnea is inextricably intertwined with the claim for service connection for hypertension.  Moreover, subsequent to the February 2012 examination, service connection was granted for peripheral neuropathy of the extremities.  In the October 2013 appellate brief, the representative contended that diabetes mellitus may cause sleep apnea due to effects of diabetic neuropathy which facilitate apneas or sleep disordered breathing.  This theory of causation has yet to be considered or addressed.  

Skin Disability

As to the Veteran's claimed skin disability, the Veteran's statements suggest that he was treated for a skin condition during service that has continuously recurred since his discharge from active service.  On VA skin examination in February 2012, examiner stated that the Veteran was diagnosed with and treated for tinea pedis during service in 1968; however, there was no skin condition of his feet at the time of examination.  At the time of examination the Veteran was being treated for rosacea and seborrheic dermatitis, which were not diagnosed or treated during service and are not recognized by VA as conditions presumptively related to herbicide exposure.  In the October 2013 appellate brief, however, the representative asserted that it is well known that diabetes mellitus effects the skin due to abnormal enervation and blood flow which results in skin problems.  This theory of causation has not yet been addressed.  Moreover, since the claim for service connection for a skin condition was received in July 2006, VA treatment records show that the Veteran has been diagnosed with multiple skin conditions of which a likely etiology has yet to be addressed.  

Eye Condition

As to the Veteran's claimed eye condition, to include retinopathy and claimed as due to diabetes mellitus, the February 2012 VA eye examiner diagnosed diabetes mellitus without retinopathy, bilateral pseudophakia (surgical correction of cataracts), left posterior capsular opacification (PCO), and bilateral dry eye syndrome.  The examiner stated that retinopathy was not present on examination; however, the examiner did not discuss or address the Veteran's diagnosed hypertensive retinopathy.  In this regard, the Board notes that the claim for service connection for an eye condition, to include retinopathy, in inextricably intertwined with the claim for service connection for hypertension.  

As to bilateral pseudophakia, the examiner stated that cataracts are an idiopathic aging change and not associated with the Veteran's diabetes.  The examiner stated that the Veteran's left PCO is a common complication of pseudophakia.  As to the Veteran's bilateral dry eye syndrome, the examiner stated that it is an idiopathic condition that occurs with increased frequency with age.  The examiner did not explain, however, why in this case specifically, the Veteran's diagnosed pseudophakia/cataracts with left PCO and bilateral dry eye syndrome conditions are associated with this Veteran's age as opposed to his diabetes mellitus.  Multiple VA treatment records suggest that the Veteran's bilateral dry eye syndrome may be related to unspecified medication.  These theories of causation have not been discussed or addressed.  Moreover, the Veteran has been diagnosed with multiple eye conditions which were not acknowledged or addressed by the February 2012 VA examiner.  Given that the Veteran is monitored annually for potential development of diabetic retinopathy and the February 2012 eye examination is more than 1 year old, the Veteran should be afforded a new VA eye examination with etiological opinions pertaining to all eye conditions diagnosed on examination and since the claim for service connection for an eye condition was received in April 2006.

TDIU

In the October 2013 appellate brief, the Veteran's representative claimed that the Veteran is entitled to a TDIU as he has been unable to work since 2006 due to his service-connected disabilities.  He noted that the Veteran has met the schedular requirement for an award of a TDIU due to service-connected disabilities since April 2006.  

The claim of entitlement to a TDIU is inextricably intertwined with the above claims for service connection and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for a TDIU was inferred by the Board, the Veteran should be provided with VCAA notice as to the information and evidence necessary to substantiate his claim for a TDIU and an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) should be forwarded to the Veteran.  

A July 2000 psychosocial assessment shows that the Veteran was employed as a deputy sheriff to axillary police in Ohio between periods of active service from 1975 to 1977.  From 1979 until 2000, he worked at federal protective and corrections offices in Ohio, the Oklahoma State Department of Corrections, and doing custom air conditioning for a time in or around 1993.  In July 2000, he was noted to be a full-time student in gunsmith school and he worked as a gunsmith until August 2006.  

On VA examination in February 2009, it was noted that the Veteran had been disabled from employment since 2006.  A September 2009 VA rheumatology note indicates that forms were completed for Social Security.  While the Veteran's SSA records were not relevant to his claim for an increased rating, they are relevant to his claim for TDIU.  As such, on remand, his SSA records, if any, should be obtained.

Additionally, opinions must be obtained to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  While the February 2012 VA examiner opined that the Veteran's type II diabetes mellitus (and present complications of diabetes) did not present any occupational impairment with physical or sedentary work, the Veteran has since been awarded service connection for peripheral neuropathy of his extremities.

Accordingly, the case is REMANDED for the following action:

1.  Request any VA treatment records from the Detroit VAMC dating since February 2012 and the Cleveland VAMC since July 2013.  All attempts to secure this evidence must be documented in the claims folder.

2.  Provide the Veteran corrective VCAA notice which informs him of the evidence necessary to establish TDIU and forward him a VA Form 21-8940.  

3.  Obtain from the SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim and associate and records/responses received with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Once the above requested development has been completed to the extent possible, the claims file and a copy of this remand should be provided to the examiner who conducted the February 2012 VA examinations pertaining to the Veteran's diabetes and claimed hypertension, sleep apnea, and skin disabilities, if available.  If the examiner is not available, a VA physician should review the claims file and provide the requested opinions.  

The claims folders, to include electronic records and the October 2013 appellate brief in Virtual VA, and a copy of this Remand must be made available to the examiner.  The examiner should indicate in their report that such records were reviewed in conjunction with the examination and/or opinion.  

The examiner should specifically render an opinion as to the following:

a) As to hypertension, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension diagnosed in 2006 is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that hypertension is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.  

In providing this opinion, the examiner is specifically requested to explain the significance, if any, of the presence of normal renal function and the absence of microalbumin in the Veteran's urine as alluded to in the February 2012 VA examination report.  The examiner must also review and address the representative's contentions and medical literature cited in the October 2013 appellate brief in support of a finding of causation or aggravation of hypertension due to the Veteran's type II diabetes mellitus.  

b.  As to sleep apnea, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's obstructive sleep apnea diagnosed in 2005 is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes and/or diabetic peripheral neuropathy.  If the examiner finds that sleep apnea is aggravated by the service-connected diabetes and/or diabetic peripheral neuropathy, then he/she should quantify the degree of aggravation.  

In providing this opinion, the examiner is specifically requested to cite medical literature and medical findings of record pertaining specifically to this Veteran to support any opinion provided.  The examiner must also review and address the representative's contentions and medical literature cited in the October 2013 appellate brief in support of a finding of causation or aggravation of sleep apnea by the Veteran's service-connected type II diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  

c.  As to each skin condition diagnosed on examination in February 2012 and since July 2006, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that each skin disability was incurred in or is related to the Veteran's military service, including his conceded in-service exposure to herbicides and in-service treatment for a skin rash.  

As to each skin disability diagnosed on examination in February 2012 and since July 2006 that is found to be unrelated to the Veteran's military service, the examiner must also provide an opinion as to whether each skin disability is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus and/or and other service-connected disability.  If the examiner finds that any skin condition is aggravated by the Veteran's service-connected diabetes and/or other service-connected disability, then he/she should quantify the degree of aggravation.  

In providing this opinion, the examiner is specifically requested to cite medical literature and medical findings of record pertaining specifically to this Veteran to support any opinion provided.  The examiner must also review and address the representative's contentions and medical literature cited in the October 2013 appellate brief in support of a finding of causation or aggravation of a skin condition by the Veteran's service-connected type II diabetes.  

d.  As to the Veteran's occupational functioning, the examiner should state whether the Veteran's service-connected disabilities, to include diabetes mellitus and its complications, at least as likely as not (i.e. a 50 percent or greater probability) render him unable to secure and maintain substantially gainful employment.   

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

6.  Then, schedule the Veteran for a VA eye examination.  The claims folders, to include electronic records and the October 2013 appellate brief in Virtual VA, and a copy of this Remand must be made available to the examiner.  The examiner should indicate in their report that such records were reviewed in conjunction with the examination and/or opinion.  

Following a review of the claims files, the October 2013 appellate brief, the Veteran's contentions, and examination of the Veteran, the examiner should:
   
a) Identify all eye conditions, diagnosed on examination and in VA treatment records and examinations reports dated since April 2006.  The examiner should specifically state whether the Veteran currently suffers from diabetic and/or hypertensive retinopathy.  

b) As to each eye condition diagnosed on examination and since April 2006, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such eye condition is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus and/or and other service-connected disability, to include medication taken for treatment of any service-connected disability.  If the examiner finds that any eye condition is aggravated by the Veteran's service-connected diabetes and/or other service-connected disability, then he/she should quantify the degree of aggravation.  As to any eye condition found to be related to the Veteran's service-connected disabilities, if any, the examiner should discuss any associated functional impairment of such disability and any effects on the Veteran's daily any occupational activities.

In providing these opinions, the examiner is specifically requested to cite medical literature and medical findings of record pertaining specifically to this Veteran to support any opinion provided.  The examiner must also review and address the representative's contentions and medical literature cited in the October 2013 appellate brief in support of a finding of causation or aggravation of an eye condition by the Veteran's service-connected type II diabetes and any associated complications.  As of the date of this remand, service connection is not in effect for hypertension, however, this is subject to change following receipt of the above requested addendum opinion pertaining to the Veteran's hypertension.    

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

7.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


